             Case 1:19-mc-51081-TLL ECF No. 17, PageID.261 Filed 09/13/19 Page 1 of 7


                                                                               AUSA:       Anca Pop                               Telephone: (989) 895-5712
 AO 93   (Rev. 11/13) Search and Seizure Warrant                    Special Agent:         Bryan Butler                           Telephone: (989) 892-6525


                                                                                                                                                 Filed: 09/13/2019
                                              UNITED STATES DISTRICT COURT
                                                                             for the                                                            Time: 10:20:01 am
                                                                   Eastern District of Michigan                                                 U.S. District Court

                    In the Matter of the Search of                              )
                                                                                                                                              Eastern District of MI
               (Briefly describe the property to be searched                    )                                                                        Bay City
                or identify the person by name and address)                     )       Case No.    l:19-mc-51081-2
      100 SOUTH JEFFERSON, SUITE 405 AND 406,                                   )                   Judge: Ludington, Thomas L.
      SAGINAW, MICHIGAN                                                         )                   Filed: 07-24-2019
                                                                                )

                                                   SEARCH AND SEIZURE WARRANT
To:        Any authorized law enforcement officer
         An application by a fe4eral law enforcement officer or an attorney for the government requests the search
of the following person or property located in the          Eastern            District of            Michigan
(identify the person or describe the property to be searched and give its location);
                                                                                                    I hereby certify that th e foregoing is a certified copy
Attachment A                                                                                        of the original on file in this office.
                                                                                                    Clerk, U.S. District Court
                                                                                                    Eastern District of Michigan

                                                                                                    By: s/ Kristen Castaneda
                                                                                                        Deputy

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
Attachment B




           YOU ARE COMMANDED to execute this warrant on or before August 7, 2019                  (not to exceed 14 days)
      llJ in the daytime 6:00 a.m. to 10:00 p.m. D
                                              at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the presiding United States Magistrate Judge on duty
                                                                                                        (United States Magistrate J udge)

      D  Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
prop~, will be searched or seized (check the appropriate box)
   LJ for _ _ days (not to exceed 30)              D
                                             until, the facts justifying, th7 4fic dat::f ___                                                     __ _


Dateandtimeissued:              July24.2019         10:51am
                                                               -    ---
                                                                                         ~)~                       Jud~ 's signature

City and state:        Bay City, Michigan                                              Patricia T. Morris                    U.S. Magistrate Judge
                                                                                                                 Printed name and title
                Case 1:19-mc-51081-TLL ECF No. 17, PageID.262 Filed 09/13/19 Page 2 of 7
.. -   ·-·- ,




                                                    ATTACHMENT A
                The entire office space and containers on the property located at 100 South Jefferson, Suite
                405 and 406, Saginaw, Michigan more fully described as an office space located within the
                building located at 100 South Jefferson, Saginaw, Michigan. The building is grey brick building
                with "Jefferson One" labeled above the front door. The office space which is to be searched is
                Suite 405 and 406 which is located on the 4th floor and has the label "405" and "406."




                                                             27
Case 1:19-mc-51081-TLL ECF No. 17, PageID.263 Filed 09/13/19 Page 3 of 7




                                   ATTACHMENTB
The subject location shall be searched for the following records, stored in digital format,
for Surveying Solutions, Inc., 2SI Developments, LLC, 3SI Building and Leasing, LLC,
National Elevation Certificates, LLC (NEC) and Southfield IT Group (hereinafter referred
to as "Companies"):
   1. Records pertaining to work proposed, contracted or performed for the Michigan
      Department of Transportation, or other state or federal agencies, as a contractor or
      sub-contractor;

   2. Records pertaining to the Companies;

   3. Records pertaining to Andrew Semenchuk, Jeffrey Bartlett, Brian Bartlett, Anthony
      Thelen, Adam Ball and Courtney Stodolak;

   4. Locked containers or safes wherein any of the above items may be located;

   5. Records identifying the location of safety deposit boxes or storage lockers wherein
      any of the above items may be located. Keys or other instruments necessary to gain
      access to the safety deposit boxes or storage lockers.

   6. All electronic equipment, including cellular telephone, smartphones, desktop
      computers, laptop computers and tablets used principally for the operation of
      Companies;


      All of the above noted records may be stored on magnetic or electronic media
      including hard drives, diskettes, tapes, or other media in the form readable by
      computer. These records include media maintained as archive or backup copies.
      Also included in magnetic or electronic media are electronic data processing and
      storage devices, computers, and computer systems including central processing
      units, internal and peripheral storage devices such as fixed disks, external hard
      drives, floppy disks and diskettes, tape drives and tapes, optical storage devices
      such as keyboards, printers, video display monitors, optical readers, and related
      communication devices such as modems. Computer equipment, as needed, is
      defined as follows :


         a. Hardware. Computer hardware consists of all equipment which can collect,
            analyze, create, display, convert, store, conceal, or transmit electronic,

                                           28
Case 1:19-mc-51081-TLL ECF No. 17, PageID.264 Filed 09/13/19 Page 4 of 7




            magnetic, optical, or similar computer impulses or data. Hardware includes,
            but it not limited to, any data processing devices; internal and peripheral
            storage devices; input/output devices (such as keyboards, printers,
            scanners); related communication devices (such as modems, cables, and
            connections, recording equipment, RAM or ROM units, acoustic couplers,
            automatic dialers, speed dialers); as well as any devices, mechanisms, or
            parts that can be used to restrict access to computer hardware (such as
            physical keys and locks).

         b. Software. Computer software is digital information which can be
            interpreted by a computer and any of its related components to direct the
            way they work. Software is stored in electronic, magnetic, optical, or other
            digital form. It commonly includes programs to run operating systems,
            applications, utilities, compilers, interpreters, and communication devices.

        c. Documentation. Computer related documentation consists of written,
           recorded, printed, or electronically stored material which explains or
           illustrates how to configure hardware, software, or related items.

        d. Handwritten or printed notes regarding passwords, finding the file or
           directory names of important data, operating the hardware or software,
           identifying the suspect's electronic or telephone connections with co-
           conspirators and victims, or finding login names or accounts.


     For any computer or storage medium whose seizure is otherwise authorized by this
     warrant, and any computer or storage medium that contains or in which is stored
     records or information that is otherwise called for by this warrant (hereinafter,
     "COMPUTER"):


        a. evidence of who used, owned, or controlled the COMPUTER at the time
           the things described in this warrant were created, edited, or deleted, such as
           logs, registry entries, configuration files, saved usemames and passwords,
           documents, browsing history, user profiles, email, email contacts, "chat,"
           instant messaging logs, photographs, and correspondence;

        b. evidence of software that would allow others to control the COMPUTER,
           such as viruses, Trojan horses, and other forms of malicious software, as
           well as evidence of the presence or absence of security software designed to
           detect malicious software;



                                          29
Case 1:19-mc-51081-TLL ECF No. 17, PageID.265 Filed 09/13/19 Page 5 of 7




         c. evidence of the lack of such malicious software;

         d. evidence indicating how and when the computer was accessed or used to
            determine the chronological context of computer access, use, and events
            relating to crime under investigation and to the computer user;

         e. evidence indicating the computer user's state of mind as it relates to the
            crime under investigation;

         f. evidence of the attachment to the COMPUTER of other storage devices or
            similar containers for electronic evidence;

         g. evidence of counter-forensic programs (and associated data) that are
            designed to eliminate data from the COMPUTER;

         h. evidence of the times the COMPUTER was used;

         i. passwords, encryption keys, and other access devices that may be necessary
            to access the COMPUTER;

        J.   documentation and manuals that may be necessary to access the
             COMPUTER or to conduct a forensic examination of the COMPUTER;

        k. records of or information about Internet Protocol addresses used by the
           COMPUTER;

        I. records of or information about the COMPUTER'S Internet activity,
           including firewall logs, caches, browser history and cookies, "bookmarked"
           or "favorite" web pages, search terms that the user entered into any Internet
           search engine, and records of user-typed web addresses;

        m. contextual information necessary to understand the evidence described in
           this attachment.


     As used above, the terms "records" and "information" includes all forms of
     creation or storage, including any form of computer or electronic storage (such as
     hard disks or other media that can store data); any handmade form (such as
     writing); any mechanical form (such as printing or typing); and any photographic
     form (such as microfilm, microfiche, prints, slides, negatives, videotapes, motion
     pictures, or photocopies).


                                          30
           Case 1:19-mc-51081-TLL ECF No. 17, PageID.266 Filed 09/13/19 Page 6 of 7



 AO 93 (Re v. 11/13) Search and Seizure Warran t (Page 2)


                                                                     Return
Case No.:                                Date and time warrant executed:                Copy of warrant and inventory left with :
     \:14-111(-5/C fi --.l                  .,._,/J"""i/1                                 r .,..,,,& ,._i µ.,, z ~.) k.."1
 Inventory made in the presence of :

Inventorv of the property taken and name of any person(s) seized:




                                                                  Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:       fj   '/t f                                                     i\t1~ 6-,~-
                                                                           I . __ _ ,                                    - -- - - - - -
                                                                                                 £ucuting officer ·s signature

                                                                 _ _ _f         c        v-.J_     K., t-1:{ 5r'2~·~, 1
                                                                                                    Printed name and title
                               Case 1:19-mc-51081-TLL ECF No. 17, PageID.267 Filed 09/13/19 Page 7 of 7
  .    . . . . ~... -

          FD - 597 (Rev 8-11-94)                                                                                                                                                     Page _ _\ _ _ of       l
                                                                                                    UNITE'l~-,-sT:ATES'-®EP::AR::UME.tiJa'.··0..fr/J,U:STJCE
                                                                                                           FEDERAL Bl'JlffiAU OF 'iN:v,tSTIG~TI©N ·
                                                                                 Receipt:-":f or Property,!Received/Retu.rned/Released'/Seized

               File #               t/& ~ ~'bE- 3o7 L//78
                        On (date)                 _"7_1~~:.._;f"}'+---i-L-'14--------------                                                                                          item(s) listed below were:
                                                                                                                                                                                    ~ceived From
                                                                                                                                                                                     D Returned To
                                                                                                                                                                                     O Released To
                                                                                                                                                                                     D Seized
                                       .,,,,.-                                                         ~                               I/_
               (Name) _              __.,.,..).,.._,r,_._;1.. ,~-"'-'~
                                                                 = =-·~ - =--4/-H-
                                                                               __~=---"-""'._._._ _1-fi:.L.0-"-_,=,2.=e,
                                                                                                                      =-S=:/;j
                                                                                                                           =---=
                                                                                                                               -~ = - - - - - - - - - - - - - - - - - -

               (Street Address)._...,./a,..::60=-=_ --=~~·_.,_;--")eC'L~~
                                               . -__                    -""~~
                                                                           - u.n-...~--Z.4::f-•                                                     ,o"!'--!c"=-- - - - - - - - - - - - - - - - ~ - -
                                                                                                                                              .ic'i:&::.:::;
                                                                                                                                                   -



               (City)              ,~'"J'CA."'Y:"-!
                                            T                               1




                                                                                                                                                 - ~?fl              -~~ .!':~ ·~         ~             - ---
                                                                                                                                                 WD -.. ehy:·~                      r?~4e~C - ~
                                                                                                                                                                                                    .. .. •..... ..




¥/\ ) ~J:~:~:::-; ·,~"7:-":~- ..,.1-e,,"·"::·   - M.c-_,_..,,~ ,.;_._ _ •       .. .... C""_ _ __   ......_ _ _ .,. • • ~· -   ·---- ··•·»~
·~·




 ;i.•.'


'




.-
) .,




                                                                                                                                                                ·-t.;•.




               Received· lJy:                                                                                                                 Re9eived From~

                                                                                                                                                                                                                      ..   . ~..
                                                                                                                                                                                                                              ~~
